DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE filed 1 February 2022 and the amendment filed 14 December 2021.
Claims 1-20 are pending. Claims 1, 15, and 19 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an article classification and table of contents indicator (mental process). 
The steps of “maintaining an editable draft issue comprising a plurality of draft articles, wherein each of the plurality of draft articles comprises an article classification and a table of contents indicator, wherein the article classification is indicative of whether a respective draft article of the plurality of draft articles is a feature article, regular article, or advertisement, wherein the table of contents indicator is indicative of whether the respective draft article is to appear in a table of contents (claim 1, lines 3-8)” and “generate a published issue comprising a plurality of articles corresponding to the plurality of draft articles based on the draft issue, wherein the draft issue is maintained after generating the published issue (claim 1, lines 9-11) describe an 
	The claims additionally recite:
	providing a cloud-based application 
	providing the published issue to one or more electronic devices
	These additional limitations limit the abstract idea to a field of use and technological environment of collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)). These additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.
	Claim 2 recites limitations that a person can perform mentally and therefore recite an abstract idea (mental process).
	Claim 3 recites limitations that a person can perform mentally and therefore recite an abstract idea (mental process).
	Claim 4 recites limitations that limit the abstract idea to a field of use and technological environment of collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)). These additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.
	Claim 5 recites limitations that a person can perform mentally and therefore recite an abstract idea (mental process).

	Claim 7 recites limitations that limit the abstract idea to a field of use and technological environment of collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)). These additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.
	Claim 8 recites limitations that a person can perform mentally and therefore recite an abstract idea (mental process).
Claim 9 recites limitations that limit the abstract idea to a field of use and technological environment of collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)). These additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.
	Claim 12 recites limitations that a person can perform mentally and therefore recite an abstract idea (mental process).
	Claim 13 recites limitations that a person can perform mentally and therefore recite an abstract idea (mental process).
Claim 14 recites limitations that limit the abstract idea to a field of use and technological environment of collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group, LLC v. Alstom S.A., 830 
	With respect to claim 15, the applicant recites limitations substantially similar to those in claim 1. Claim 15 is similarly non-statutory.
	With respect to claim 16, the applicant recites limitations that are considered insignificant extra-solution activity (MPEP 2106.05(g)).
	Claim 18 recites limitations that a person can perform mentally and therefore recite an abstract idea (mental process).
	With respect to claim 19, the applicant recites limitations substantially similar to those in claim 1. Claim 15 is similarly non-statutory.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boenau et al. (US 9053190, patented 9 June 2015) and further in view of Lucidpress Online Print Digital Publishing Software (provided by applicant’s IDS, hereafter Lucidpress) and Napoleon (US 2008/0077870, published 27 March 2008), and Ziff et al. (US 2002/0023093, published 21 February 2002, hereafter Ziff), and Hicks et al. (US 2015/0185982, published 2 July 2015, hereafter Hicks).
As per independent claim 1, Boenau, which is analogous to the claimed invention because it is directed toward creating a custom publication, discloses:
providing a network application (Figure 1, item 125; column 5, lines 7-10) that maintains an editable draft issue comprising a plurality of draft articles (column 1, lines 39-61)
generate a published issue comprising a plurality of published articles corresponding to the plurality of draft articles based on the draft issue (column 1, lines 39-61)

Boenau fails to specifically disclose a cloud-based application. However, Lucidpress, which is analogous to the claimed invention because it is directed toward generating a custom publication, discloses a cloud-based application (page 9). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lucidpress with Boenau, with a reasonable expectation of success, as it would have allowed a user to create a customized publication from a cloud-based application. This would have enabled the user to access contents stored in a cloud environment to create the publication, thereby conserving memory space on his/her device.
Boenau fails to specifically disclose wherein the draft issue is maintained after generating the published issue. However, Napoleon, which is analogous to the claimed invention because it is directed toward storing different versions of documents, discloses wherein the draft issue is maintained after generating the published issue (paragraph 0277).This would have allowed a user to revert to a previous version at a later time. Thereby providing the user the benefit to publish these previously stored items as necessary.
Boeneau fails to specifically disclose wherein each of the plurality of draft articles comprises an article classification and a table of contents indicator, wherein the article classification is indicative of whether a respective draft article of the plurality of draft articles is a feature article, regular article, or advertisement, wherein the table of 
However, Ziff, which is analogous to the claimed invention because it is directed toward identifying article types, discloses wherein each of the plurality of draft articles comprises an article classification and a table of contents indicator, wherein the article classification is indicative of whether a respective draft article of the plurality of draft articles is a feature article, regular article, or advertisement (paragraphs 0048). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ziff with Boenau, with a reasonable expectation of success, as it would have allowed a user to determine contents types. This would have allowed for classification of publish contents.
Additionally, Hicks discloses wherein the table of contents indicator is indicative of whether the respective draft article of the plurality of draft articles it to appear in the table of contents (paragraphs 0014, 0094, and 0101). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hicks with Boenau, with a reasonable expectation of success, as it would have allowed a user to customize publication based on content types. This would have enabled a user to easily customize publications. This provides the advantage of maintaining various content types within the customized publications.
As per dependent claim 2, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau discloses wherein the instructions, when executed, are configured to cause the processing circuitry to:

	determine an order of articles within the subset of the plurality of draft articles based on the article classification of each article of the subset of the plurality of draft articles (column 9, lines 1-8: Here, the sequence metadata specifies the order of articles)
	generate a draft table of contents for the draft issue indicative of the subset of the plurality of draft articles and the determined order (column 12, lines 36-47)
As per dependent claim 3, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose wherein the instructions, when executed, are configured to cause the processing circuitry to:
receive user input to modify the order of articles in the draft table of contents, add or delete a section in the draft table of contents, or both (column 9, lines 1-8; column 15, lines 54-67)
As per dependent claim 5, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Boenau fails to specifically disclose wherein the plurality of draft articles comprises one or more advertisements. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that publishing advertisements was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary 
As per dependent claim 6, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Boenau fails to specifically disclose wherein the subset of the plurality of draft articles only includes draft articles of the plurality of draft articles other than the one or more advertisements. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that tables of contents include positional information for articles but do not include positional information (page numbers) for advertisements. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Boenau, with a reasonable expectation of success, as it would have enabled a user to view a table of contents for articles and navigate to articles independent of advertisement contents. This would have allowed a user to easily access article contents.
As per dependent claim 10, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau discloses:
after providing the draft issue to the one or more electronic devices, receiving user input to modify the draft issue (Figure 16; column 14, line 51- column 15, line 38)

generating an updated published issue based on the modified draft issue (Figures 4 and 16; column 14, line 51- column 15, line 38)
providing the updated published issue to the one or more electronic devices (Figure 4; column 8, lines 21-25)
Boenau fails to specifically disclose receiving input to modify a published document. However, the examiner takes official notice that editing a published electronic document, such as a webpage, was notoriously well known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Boenau, with a reasonable expectation of success, as it would have enabled a user to update any perceived deficiencies within a document. This would have allowed for providing a user with the most accurate content available in order to provide a better user experience.
As per dependent claim 11, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 10, and the same rejection is incorporated herein. Boenau discloses generating a second draft issue (Figure 16; column 14, line 51- column 15, line 38) and identifying one or more articles eligible to be included in the second draft issue based on channel associated with credentials of a user (column 4, lines 43-57; column 8, lines 26-47: Here, a user’s credentials identify whether they are able to edit contents. Additionally, a user is able to view contents available to include/edit).

receive user input regarding a portion of the one or more articles (column 12, lines 11-35)
	add the portion of the one or more articles to the second draft issue (column 12, lines 11-35)
	receive user input regarding an order of the portion of the one or more articles (column 12, lines 11-35)
	arrange the portion of the one or more articles in the order indicated by the user input (column 12, lines 11-35)
	As per dependent claim 13, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau discloses wherein:
	the draft issue comprises a first plurality of identifiers indicating the plurality of draft articles (column 6, lines 31-46)
	the published issue comprises a second plurality of identifiers indicating the plurality of published articles, wherein the second plurality of identifiers indicates different data than the first plurality of identifier (column 6, lines 31-46)	
As per independent claim 15, Boenau discloses a publishing system comprising processing circuitry configured to:

	generate a draft issue comprising a first set of data indicative of the one or more articles (column 1, lines 39-61)
	generate a published issue based on the draft issue, wherein the published issue comprises a second set of data that is different than the first set of data and indicative of the one or more articles (column 6, lines 31-46)
	provide the published issue for display on an electronic device (column 1, lines 39-61; column 2, lines 17-18)
Boenau fails to specifically disclose a cloud-based application. However, Lucidpress, which is analogous to the claimed invention because it is directed toward generating a custom publication, discloses a cloud-based application (page 9). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lucidpress with Boenau, with a reasonable expectation of success, as it would have allowed a user to create a customized publication from a cloud-based application. This would have enabled the user to access contents stored in a cloud environment to create the publication, thereby conserving memory space on his/her device.
Boenau fails to specifically disclose wherein the draft issue is maintained after generating the published issue. However, Napoleon, which is analogous to the claimed invention because it is directed toward storing different versions of documents, discloses wherein the draft issue is maintained after generating the published issue (paragraph 0277).This would have allowed a user to revert to a previous version at a 
Boeneau fails to specifically disclose wherein each of the plurality of draft articles comprises an article classification and a table of contents indicator, wherein the article classification is indicative of whether a respective draft article of the plurality of draft articles is a feature article, regular article, or advertisement, wherein the table of contents indicator is indicative of whether the respective draft article of the plurality of draft articles it to appear in the table of contents.
However, Ziff, which is analogous to the claimed invention because it is directed toward identifying article types, discloses wherein each of the plurality of draft articles comprises an article classification and a table of contents indicator, wherein the article classification is indicative of whether a respective draft article of the plurality of draft articles is a feature article, regular article, or advertisement (paragraphs 0048). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ziff with Boenau, with a reasonable expectation of success, as it would have allowed a user to determine contents types. This would have allowed for classification of publish contents.
Additionally, Hicks discloses wherein the table of contents indicator is indicative of whether the respective draft article of the plurality of draft articles it to appear in the table of contents (paragraphs 0014, 0094, and 0101). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hicks with Boenau, with a reasonable expectation of success, as it would have allowed a user to customize publication based on content types. This would have 
	As per dependent claim 16, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 15, and the same rejection is incorporated herein. Boenau discloses locking the draft issue from being edited after generating the published issue (column 13, lines 35-51).
With respect to claim 19, the applicant discloses the limitations similar to those in claim 15. Claim 19 is similarly rejected.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Boenau, Lucidpress, Napolean, Ziff, and Hicks and further in view of Gill et al. (US 6005560, patented 21 December 1999, hereafter Gill).
As per dependent claim 4, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau fails to specifically disclose sending a notification to update the draft table of contents after a draft article, a published article, the draft issue, or the published issue has been modified.	
However, Gill, which is analogous to the claimed invention because it is directed toward project management and control, discloses sending a notification to update the draft table of contents after a draft article, a published article, the draft issue, or the published issue has been modified (Figure 3, item 32; column 8, line 46- column 9, line 16). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gill with Boenau, with a reasonable .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boenau, Lucidpress, Napolean, Ziff, and Hicks and further in view of Kondo (US 2009/0279117, published 12 November 2009) and further in view of Shalabi et al. (2013/0145257, published 6 June 2013).
As per dependent claim 7, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau discloses:
generating a draft table of contents indicative of at least a portion of the plurality of draft articles (column 12, lines 36-47)
generate a published table of contents indicative of at least a portion of the plurality of published articles, wherein the published table of contents is different than the draft table of contents (column 9, lines 23-29: Here, the pages are reformatted to layout within the final table of contents)
Boenau fails to specifically disclose:
wherein the draft table of contents comprises a first set of article identifiers indicative of the at least a portion of the plurality of draft articles
a second set of article identifiers that is different than the first set of article identifiers and is indicative of the at least a portion of the plurality of published articles
However, Kondo, which is analogous to the claimed invention because it is directed toward identifying content types of articles, discloses the user of article 
Further, Shalabi, which is analogous to the claimed invention because it is directed toward updating a table of contents, discloses a second set of article identifiers that is different than the first set of article identifiers and is indicative of the at least a portion of the plurality of published articles (paragraphs 0064-0069). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Shalabi with Boenau, with a reasonable expectation of success, as it would have allowed for editing a table of contents based upon document changes. This would have enabled for the update of table of contents based upon changes to the content, thereby maintaining a consistent theme throughout the edited publication.

Claims 8-9, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boenau, Lucidpress, Napolean, Ziff, and Hicks and further in view of Giraudy et al. (US 2013/0151231, published 13 June 2013, hereafter Giraudy).
As per dependent claim 8, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau fails to specifically disclose wherein the plurality of published articles comprises:

at least one issue-independent article is published outside of the published issue
However, Giraudy, which is analogous to the claimed invention because it is directed toward maintaining different versions of content, discloses wherein the plurality of published articles comprises:
at least one issue-specific article that is only viewable within the published issue (paragraphs 0068-0069)
at least one issue-independent article is viewable outside of the published issue (paragraph 0068-0069: Here, a published article is published online by the knowledge manager. The knowledge manager may then create an issue-independent article which is editable. This editable version is viewable outside the published issue while the published article remains unmodified)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Giraudy with Boenau, with a reasonable expectation of success, as it would have allowed a user to edit a draft content independent of the published article. This would have allowed for the published contents to remain the same while allowing for editing. Thereby allowing for updating of a document.
As per dependent claim 9, Boenau, Lucidpress, Napolean, Ziff, Hicks, and Giraudy disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Giraudy discloses:
determine whether an outside article corresponding to the at least one issue-independent article has been published (paragraphs 0068-0069)

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Giraudy with Boenau, with a reasonable expectation of success, as it would have allowed a user to edit a draft content independent of the published article. This would have allowed for the published contents to remain the same while allowing for editing. Thereby allowing for updating of a document.
As per dependent claim 14, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau fails to specifically disclose:
receive user input to modify at least one draft article of the plurality of draft articles after generating the published issue
modify the at least one draft article of the plurality of draft articles based on the user input without modifying a corresponding published article of the plurality of published articles
However, Giraudy discloses:
receive user input to modify at least one draft article of the plurality of draft articles after generating the published issue (paragraph 0067-0068)
modify the at least one draft article of the plurality of draft articles based on the user input without modifying a corresponding published article of the plurality of published articles (paragraph 0067-0068)

As per dependent claim 17, Boenau, Lucidpress, Napolean, Ziff, Hicks, and Giraudy disclose the limitations similar to those in claim 16, and the same rejection is incorporated herein. Boenau fails to specifically disclose:
receive a request to unlock the draft issue for editing from a user
unlock the draft issue for editing based on credentials of user
receive user input indicative of one or more modifications to the draft issue
modify the published issue based on the one or more modifications to the draft issue indicated
However, Giraudy discloses:
receive a request to unlock the draft issue for editing from a user (paragraphs 0067-0068)
unlock the draft issue for editing based on credentials of user (paragraphs 0067-0068)
receive user input indicative of one or more modifications to the draft issue (paragraphs 0067-0068)
modify the published issue based on the one or more modifications to the draft issue indicated (paragraphs 0067-0068)

As per dependent claim 18, Boenau, Lucidpress, Napolean, Ziff, Hicks, and Giraudy disclose the limitations similar to those in claim 17, and the same rejection is incorporated herein. Boenau discloses wherein the processing circuitry is configured to update the draft table of contents based on the published issue after receiving the request to unlock the draft issue for editing (column 9, lines 1-8 and column 12, lines 36-47).
As per dependent claim 20, Boenau, Lucidpress, Napolean, Ziff, and Hicks disclose the limitations similar to those in claim 19, and the same rejection is incorporated herein. Boenau fails to specifically disclose:
receiving a user input indicative of a modification to an outside article different from the at least one issue-independent article and the at least one issue-specific article
determining that the outside article is related to one or more of the at least one issue-independent article
modifying a portion of the second set of data determined to be related to the one or more of the at least one issue-independent article
However, Giraudy discloses:

determining that the outside article is related to one or more of the at least one issue-independent article (paragraphs 0067-0068)
modifying a portion of the second set of data determined to be related to the one or more of the at least one issue-independent article (paragraphs 0067-0068)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Giraudy with Boenau, with a reasonable expectation of success, as it would have allowed a user to edit a draft content independent of the published article. This would have allowed for the published contents to remain the same while allowing for editing. Thereby allowing for updating of a document.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-9, 14-15, and 17-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boenau, Lucidpress, Napolean, Ziff, and Hicks.

Applicant's arguments filed with respect to claims 8-9, 14, 18, and 20 have been fully considered but they are not persuasive.

With respect to claim 14, the applicant argues that the prior art fails to disclose “modify the at least one draft article of the plurality of draft articles based on the user input (page 14).” The applicant argues that Giraudy teaches modifying a new draft article that is generated from a published article (page 14). However, it is noted that the claim requires “receiving user input to modify at least one draft article of the plurality of draft articles after generating the published issue.” The claims do not restrict the draft article from being a draft article that is generated from a published article. While the applicant appears to argue that the claims require that the draft article is the article upon which the published article is based, this limitation is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 18, the applicant argues that the prior art fails to disclose retaining a draft version of the content once the content has been published (page 15). Boenau discloses wherein the processing circuitry is configured to update the draft table 
With respect to claim 20, the applicant argues that the prior art fails to disclose modifying the portion of the second set of data determined to be related to the one or more of the at least one issue-independent article (pages 15-16). However, Giraudy discloses receiving a user input indicative of a modification to an outside article different from the at least one issue-independent article and the at least one issue-specific article (paragraphs 0067-0068) and modifying a portion of the second set of data determined to be related to the one or more of the at least one issue-independent article (paragraphs 0067-0068). Again, it is noted that the claim requires “receiving user input to modify at least one draft article of the plurality of draft articles after generating the published issue.” The claims do not restrict the draft article from being a draft article that is generated from a published article. While the applicant appears to argue that the claims require that the draft article is the article upon which the published article is based, this limitation is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For these reasons, these arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144